     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
     v.                              )           2:17cr221-MHT
                                     )                (WO)
HANNAH SHEA FENDER                   )

                                    ORDER

       Upon     consideration        of     defendant     Hannah   Shea

Fender’s petition for early termination of probation

(doc. no. 193), the probation officer’s strong support

for early termination (doc. no. 195), her compliance

with      all   terms     of   probation,     and   the   government’s

agreement that early termination is appropriate (doc.

no   196),      it   is   ORDERED    that    defendant    Hannah   Shea

Fender’s petition for early termination of probation

(doc. no. 193) is granted; her term of probation is

terminated effective immediately; and defendant Fender

is discharged.

       DONE, this the 20th day of November, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
